Exhibit 10.1

 

EXECUTION COPY

 

December 18, 2005

 

Mayo A. Shattuck, III
Chairman, President and Chief Executive Officer
Constellation Energy Group, Inc.

 

Re: Employment by Constellation Energy Group, Inc. (the “Company”)

 

Dear Mayo:

 

You and we are currently party to the Amended and Restated Change in Control
Severance Agreement dated as of December 14, 2005 (the “Change in Control
Agreement”), which provides for you to receive certain benefits in connection
with a “Qualifying Termination” of your employment following a “Change in
Control” of the Company (as such terms are defined in the Change in Control
Agreement).  As you know, the Company has been in discussions with FPL
Group, Inc. (“FPL”) to negotiate a merger of FPL with and into the Company on
the terms and conditions set forth in the Agreement and Plan of Merger dated as
of December 18, 2005 (the “Merger Agreement”), after which the shareholders of
FPL immediately prior to the consummation of the transactions contemplated by
the Merger Agreement (the “Transactions”) will control the Company.

 

This Letter Agreement will become effective on the Closing (as defined in the
Merger Agreement) of the Transactions (the “Effective Date”), provided that you
remain continuously employed by the Company until the Closing.  If for some
reason the Closing does not occur or if your employment terminates prior to the
Closing, this Letter Agreement will be of no force and effect and will be deemed
to have been null and void ab initio.

 

All references to sections shall be to sections of this Letter Agreement unless
otherwise expressly indicated.

 

1.                                       Acknowledgment and Affirmation.  The
Company hereby affirms the terms of your Change in Control Agreement, subject to
the modifications set forth herein.  Except and to the extent expressly set
forth herein, your Change in Control Agreement will remain in effect in
accordance with its terms and will not be modified by this Letter Agreement.

 

The Company hereby acknowledges and agrees that the Closing of the Transactions
will constitute a Change in Control as defined in your Change in Control
Agreement and an entitlement event with respect to your supplemental retirement
benefits, and that as a result of the Transactions, you will have the right to
terminate your employment for Good Reason (as defined in the Change in Control
Agreement) on the Effective Date and receive the payments and benefits set forth
in the Change in Control Agreement.  However, you have agreed to continue to
remain employed by the Company on the terms and conditions described more fully
in this Letter Agreement.  Accordingly, and as described more fully below, we
and you agree that on any termination of your employment following the Effective
Date at any time (including a termination that occurs after the expiration of
the “Protection Period” as such term is

 

--------------------------------------------------------------------------------


 

defined in your Change in Control Agreement), subject to the terms and
conditions of this Letter Agreement and the Change in Control Agreement, the
Company will provide you with the payments and benefits specified in your Change
in Control Agreement as payable in respect of a “Qualifying Termination.”  
Notwithstanding your entitlement to these benefits as of the Effective Date, and
in recognition of our mutual desire for you to continue to provide services to
the Company, you hereby waive the right to receive the cash severance payment
contemplated by Section 2(a) or 3(a), as the case may be, of the Change in
Control Agreement, determined as though you resigned for Good Reason on the
Effective Date (the “Severance Amount”), and to instead receive the award of
restricted stock units described in Section 3.

 

Except as set forth herein, you shall not be entitled to any additional benefit
under the Change in Control Agreement upon a Qualifying Termination in
connection with a subsequent change in control of the Company.

 

2.                                       Employment Term.  The term of this
Letter Agreement (the “Employment Term”) and your employment with the Company
hereunder will commence on the Effective Date and continue through the third
anniversary of the Effective Date (the “Scheduled Expiration Date”). 
Notwithstanding the foregoing, the Employment Term and your employment with the
Company may be terminated prior to the Scheduled Expiration Date by the Company
with or without Cause (as such term is defined in the Change in Control
Agreement), by you with or without Good Reason (as defined herein), as a result
of your retirement, or as a result of your death or Disability (as defined
herein), subject to the Company’s obligations to provide you with certain
payments and benefits described in this Letter Agreement if your employment and
the Employment Term terminates before the Scheduled Expiration Date.

 

3.                                       Waiver of Cash Severance/Grant of
RSUs.  On the Effective Date, the Company will grant you that number of
restricted stock units (the “RSUs”) pertaining to the common stock of the
Company with a fair market value determined on the Effective Date equal to the
Severance Amount.  The RSUs will be issued under the Company’s 2002 Long Term
Incentive Plan or a successor plan (the “Plan”) and will vest on the earlier to
occur of (a) the first anniversary of the Effective Date, subject to your
continued employment with the Company through such date or (b) a termination of
your employment prior to such first anniversary due to your death or Disability
or by the Company without Cause or by you for Good Reason, and after the RSUs
have vested, the shares of common stock to which the RSUs relate will be
delivered to you on the termination of your employment.

 

If, prior to the first anniversary of the Effective Date, you resign without
Good Reason or your employment is terminated by the Company for Cause, you will
forfeit the RSUs and you will not be entitled to receive delivery of the shares
of common stock to which they relate at any time.  Prior to settlement, the RSUs
will be adjusted by the Company in the case of any stock split, dividend or
other corporate transaction on the same basis as restricted stock or restricted
stock unit awards issued under the Plan are adjusted.   In addition, the RSUs
will be credited on each cash dividend payment date in respect of shares of
Company common stock with additional RSUs, the number of which shall be equal to
the quotient determined by dividing (a) the product of (i) the per share cash
dividend amount multiplied by (ii) the number of RSUs recorded in your account
on the record date for the payment of any such dividend by (b) the fair market
value of a share of Company common stock on the dividend payment date for such

 

2

--------------------------------------------------------------------------------


 

dividend, in each case, with fractions computed to three decimal places.  You
will not have voting rights with respect to the shares to which the RSUs relate
until such shares are issued to you.

 

4.                                       Position.  On the Effective Date, you
will be elected or appointed Chairman of the Board of Directors of the Company
(the “Board.”)  During the Employment Term, the Company will employ you in a
senior management position.  Commencing on the Effective Date, you will have
management responsibilities for the Company’s competitive energy businesses and
assist the CEO in developing the strategy for the Company until the earlier of
(a) the first anniversary of the Effective Date and (b) the date on which such
management responsibilities are transitioned to new management. After the
occurrence of the earlier of the two events described in the preceding sentence,
you will have such duties and responsibilities in your senior executive capacity
as are mutually agreed upon by you and the Company. With respect to your
executive responsibilities during the Employment Term, you shall report directly
to the Chief Executive Officer (the “CEO”) of the Company.  In addition, during
the Employment Term the Company will cause you to be nominated for election to
the Board.

 

5.                                       Compensation.  During the Employment
Term, your base salary and bonus will be as follows:

 

(a)                                  2006:  Your base salary will remain as in
effect prior to the Effective Date, and the bonus payable to you in respect of
your employment in 2006 will be determined by a committee comprised of
individuals who were on the board of directors of the Company immediately prior
to the Effective Date;

 

(b)                                 2007:  Your aggregate base salary and bonus
payable in respect of your employment in 2007 will be five million dollars
($5,000,000), prorated for the period of time during that year that you are
employed; and

 

(c)                                  2008 and 2009:  Your aggregate base salary
and bonus payable in respect of your employment in each of 2008 and 2009 will be
two million five hundred thousand dollars ($2,500,000), prorated for the period
of time during that year that you are employed;

 

provided, that, during the Employment Term, in no case will your aggregate base
salary and bonus in respect of any year be less than the aggregate base salary
and bonus payable or awarded to the CEO.  If the amounts set forth above for any
year are less than the aggregate base salary and bonus payable or awarded to the
CEO in respect of that year, your aggregate base salary and bonus in respect of
such year will be increased to equal the aggregate base salary and bonus paid,
payable or awarded to the CEO in respect of such year.

 

6.                                       LTIP, Benefits and Perquisites.  During
the Employment Term, your opportunity under the Company’s long term incentive
plan or plans  (the “LTIPs”), and the benefits and perquisites provided to you
by the Company, shall in each case be at least as favorable as those provided to
the CEO of the Company.  During the Employment Term and following the
termination of the Employment Term for so long as you remain a Director of the
Company, the Company shall make available to you office space in Baltimore,
Maryland equivalent to the

 

3

--------------------------------------------------------------------------------


 

office space currently provided to you, provide you with a personal assistant or
secretary of your own choosing, and shall continue to provide you with personal
and home security and use of the Company’s executive drivers.

 

7.                                       Benefits under the Change in Control
Agreement.  The Change in Control will constitute an entitlement event for you
under the terms of the supplemental retirement arrangement in which you
participated immediately prior to the Change in Control.  In addition, any
termination of the Employment Term and your employment with the Company at any
time and for any reason (including a termination of your employment for Cause or
by reason of your death) will be treated as a “Qualifying Termination” under
your Change in Control Agreement and, accordingly, upon any such termination the
Company will provide you with the payments and benefits (other than the
Severance Amount) set forth in the Change in Control Agreement, with the date of
termination of the Employment Term and your employment being considered the date
of such Qualifying Termination under the Change in Control Agreement. 
Notwithstanding anything to the contrary set forth in the Change in Control
Agreement or the Company’s Senior Executive Supplemental Plan or any successor
plan thereto (the “SERP”), the calculation of the amount of your supplemental
retirement benefits as described in Section 2(b) or 3(b) of the Change in
Control Agreement, as the case may be, (the “SERP” benefit”) will be modified as
follows: your SERP benefit will be calculated based on your status as Chairman
of the Board and President and Chief Executive Officer of the Company and will
be otherwise calculated as though the Effective Date were the date of
computation, except the SERP benefit shall not be actuarially reduced to account
for your age on the date of the Effective Date, plus three years; instead your
SERP benefit shall be actuarially reduced to account for your age at the date of
termination of employment with the Company, plus three years.  The actuarial
assumptions (including interest rate and mortality) used to calculate your SERP
benefit shall be at least as favorable as those in effect immediately prior to
the Effective Date.  Nothing herein is intended to give you the right to receive
more than one supplemental pension retirement benefit under the SERP.

 

8.                                       Equity Awards.  If your employment
terminates for any reason (other than a termination for Cause) at any time, any
options to purchase shares of common stock of the Company (including the
Replacement Options, as defined in the Change in Control Agreement) that were
vested as of, or that vest as a result of, such termination will remain
outstanding for the remainder of their term.  If your employment terminates
(a) as a result of your death or Disability at any time, (b) is terminated by
the Company without Cause or by you for Good Reason at any time or
(c) terminates for any reason after the first anniversary of the Effective Date,
other than a termination by the Company for Cause, you will vest in all options
granted on or after the Effective Date (including the Replacement Options) and
all such options will remain outstanding for the remainder of their term.  For
all purposes under this Letter Agreement, the term “Cause” will have the meaning
set forth in the Change in Control Agreement and any termination of your
employment for Cause will be made in accordance with the procedures set forth in
the Change in Control Agreement.  For all purposes under this Letter Agreement
(including with respect to accelerated vesting of the Replacement Options) “Good
Reason” will have the meaning set forth as an exhibit to this Letter Agreement. 
In addition to the foregoing, all of your outstanding equity awards (including
the Replacement Options) will vest in full on a subsequent change in control of
the Company to the extent the CEO’s equity awards vest on any such change in
control.

 

4

--------------------------------------------------------------------------------


 

9.                                       Severance.  On any termination of your
employment at any time, the Company will pay the following amounts to you:
(a) any earned but unpaid base salary through your date of termination, all
accrued vacation pay and reimbursement of all reasonable business expenses
incurred prior to the date of termination, in each case within ten business days
following such termination;  (b) all benefits in accordance with the terms of
all tax-qualified plans and all other benefit plans (e.g., life insurance,
disability insurance, etc.) in accordance with their terms and conditions; and
(c) any other or additional compensation or benefits to which you are entitled
under and in accordance with the terms of applicable plans or employee benefit
programs of the Corporation (collectively, the “Accrued Obligations”).  In
addition, if your employment with the Company and the Employment Term is
terminated by the Company without Cause or by you for Good Reason prior to the
third anniversary of the Effective Date, in addition to the Accrued Obligations,
the payments and benefits set forth in your Change in Control Agreement and
described herein (as modified by this Letter Agreement) and the treatment of
your equity awards described above, the Company will provide you a lump sum cash
payment within ten business days following such termination, determined as
follows:

 

(i)                                     If such termination of employment occurs
prior to the first anniversary of the Effective Date, the cash payment will be
equal to fifteen million dollars ($15,000,000) less the aggregate amount of base
salary and bonus paid to you (including base salary and bonus paid to you as an
Accrued Obligation) in respect of your provision of services to the Company from
and after January 1, 2007 through the termination date;

 

(ii)                                  If such termination of employment occurs
after the first anniversary of the Effective Date, the cash payment will be
equal to five million dollars ($5,000,000) less the aggregate amount of base
salary and bonus paid to you (including base salary and bonus paid to you as an
Accrued Obligation) in respect of your provision of services to the Company from
and after January 1, 2008 through the termination date.

 

For purposes of clarification, if your employment with the Company terminates on
or after the Scheduled Termination Date but prior to the payment to you of your
entire aggregate base salary and bonus payable in respect of your employment in
2008 as described in Section 5 of this Letter Agreement, the Company will pay
you any unpaid amounts as soon as practicable following such termination.

 

10.                                 Sections 7 and 8 of the Change in Control
Agreement are incorporated by reference into this Letter Agreement as if
expressly set forth herein.

 

11.                                 Non-Solicitation.  During your employment
with the Company and for a period of one year following any termination of your
employment for any reason, you will not directly or indirectly knowingly hire,
employ, or solicit the employment or services of (whether as an employee,
officer, director, agent, consultant or independent contractor), any person who
(a) is serving as an officer of the Company or any of its material subsidiaries
(or who served in such capacity at any time during the six-month period
preceding such hiring, employment or solicitation) or (b) was one of the fifty
most highly compensated employees of Constellation Energy Commodities Group (or
any successor thereto) during 2005 and is or was employed by the Company or any
of its affiliates at any time during the six-month period preceding such

 

5

--------------------------------------------------------------------------------


 

hiring, employment or solicitation), in each of (a) and (b) without the prior
written consent of the Company or such affiliate, as applicable.

 

12.                                 Non-Disclosure.  You shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to the Company or any of its affiliates
and their respective businesses, which is obtained by you during your employment
by the Company or any of its affiliates and which is not public knowledge. 
While you are employed by the Company and thereafter, you shall not, without
prior written consent of the Company or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.

 

13.                                 Remedies; Injunctive Relief.  You
acknowledge that a breach of the restrictions contained in Sections 11 and 12
will cause irreparable damage to the Company and its affiliates, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be inadequate.  Accordingly, you and the Company agree that
if you breach any of the restrictions contained in Section 11 or Section 12,
then the Company and its affiliates shall be entitled to injunctive relief,
without posting bond or other security, in addition to any other remedy or
relief to which they may be entitled.  You further agree that if you breach any
of the restrictions contained in Section 11 or Section 12, then in addition to
being subject to injunctive relief and any other remedy or relief to which the
Company and its affiliates may be entitled, you shall forfeit your right to
receive the cash severance payments described in Section 9(i) or (ii), as
applicable, that have not been paid to you at the time of such breach.

 

14.                                 No Mitigation.  In the event your employment
and the Employment Term terminates or is terminated for any reason, you shall
not be required to mitigate any payment or benefits provided to you by the
Company by seeking other employment, and the Company will have no right to
offset against any amount subsequently earned by you following termination.

 

15.                                 Indemnification.  During the Employment Term
and for so long thereafter as you could be subject to liability, the Company
shall keep in place a directors’ and officers’ liability insurance policy (or
policies) providing comprehensive coverage to you for claims relating to your
service as an employee, officer, or director of the Company, on terms and
conditions no less favorable to you (e.g., with respect to scope, amounts and
deductibles) provided to then-existing officers and directors of the Company. 
The Company shall indemnify you  to the fullest extent permitted by the general
laws of the State of Maryland and shall provide indemnification expenses in
advance to the extent permitted thereby.  The Company will follow the procedures
required by applicable law in determining persons eligible for indemnification
and in making indemnification payments and advances.   The indemnification and
advance of expenses provided by the Company pursuant to this Agreement shall not
be deemed exclusive of any other rights to which you may be entitled under any
law (common or statutory), or any agreement, vote of stockholders or
disinterested directors or other provision that is consistent with law, both as
to action in his official capacity and as to action in another capacity while
holding office or while employed or acting as agent for the Company, shall
continue in respect of all events occurring while you were a director of or
employed by the Company after you have ceased to be a director of or employed by
the Company, and shall inure to the benefit of the estate, heirs, executors and
administrators of you.

 

6

--------------------------------------------------------------------------------


 

16.                                 Release.  Notwithstanding anything herein to
the contrary, it shall be a condition to your receiving any cash severance
payments referred to in Section 9 and delivery of the shares of common stock
underlying the RSUs upon termination of your employment that you shall have
executed and delivered to the Company a mutual release of claims against the
Company in the form attached to your Change in Control Agreement in accordance
with the procedures specified in the Change in Control Agreement (including the
provisions requiring the Company to execute a release and waiver of claims
against you and for the deemed effectiveness of such release and waiver in the
event the Company fails to execute it within the required timeframe).  It shall
be a condition to your receiving any payments or benefits pursuant to the Change
in Control Agreement that you satisfy any requirement to execute a mutual
release of claims against the Company in the form attached to your Change in
Control Agreement if and to the extent, and in accordance with the provisions
and procedures, specified in the Change in Control Agreement.

 

17.                                 Legal Fees and Expenses.  You acknowledge
that you have been advised to consult with counsel with respect to the matters
contemplated in this Letter Agreement and the Company has agreed to reimburse
you for legal expenses incurred in connection with the negotiation of this
Letter Agreement, up to a maximum reimbursement of $40,000.

 

18.                                 Governing Law.  This Letter Agreement shall
be governed by and construed and enforced in accordance with the laws of the
State of Maryland, without reference to rules relating to conflicts of law.

 

19.                                 No Guarantee of Employment.  Your employment
pursuant to this Letter Agreement is not a guarantee of employment.  As stated
in this Letter Agreement, the Company may terminate your employment on written
notice; provided, however, that in certain instances as specified herein such
termination may require the Company to provide compensation or other benefits to
you.

 

20.                                 Entire Agreement/Termination of Employment
Term.  This Letter Agreement and the Change in Control Agreement as modified
hereby together set forth the entire agreement with respect to the subject
matters hereof and supersede all prior understandings and agreements as to
employment of you by the Company.  For purposes of clarification, the
Executive’s obligations and the Company’s rights under the provisions of
Sections 11, 12 and 13 of this Letter Agreement shall survive the termination of
the Employment Term and the Company’s obligations under this Letter Agreement
shall survive the termination of the Employment Term until the Company shall
have fully performed all of its obligations hereunder with respect to the
Executive with no future performance being possible.

 

21.                                 No Amendment without Consent.  This Letter
Agreement cannot be amended, changed or modified without the written consent of
you and the Company.

 

22.                                 Severability.  If any one or more of the
provisions contained in this Letter Agreement shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby.

 

7

--------------------------------------------------------------------------------


 

23.                                 Dispute Resolution.  The parties agree that
any disputes, claims, complaints or causes of action of any type or kind
(including but not limited to any disputes relating in any way to this
Agreement) which the parties may have between themselves shall be resolved by
final and binding arbitration using a single arbitrator from the American
Arbitration Association pursuant to its then existing commercial arbitration
rules. The arbitration proceedings shall be conducted in Baltimore, Maryland,
unless the parties mutually agree in writing to a different location. Prior to
presiding over any such dispute, any arbitrator shall be required to consent in
writing that he or she shall reach a final decision within four (4) months after
a claim has been filed and within sixty (60) days after final submission. Any
award rendered in the arbitration may be enforced in any court of competent
jurisdiction. Pending the resolution of any such claim or dispute, you (and your
beneficiaries) shall continue to receive all payments and benefits due under
this Agreement or otherwise, except to the extent that the arbitrators otherwise
provide.

 

24.                                 Binding on Successors.  This Letter
Agreement shall be binding upon any and all successors to the Company.

 

25.                                 Counterparts.  This Letter Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original.

 

 

Sincerely,

 

 

 

 

 

 

 

Constellation Energy Group, Inc.

 

 

 

 

 

 

 

 /s/ Thomas F. Brady

 

 

By:

Thomas F. Brady

 

 

Executive Vice President

 

Agreed to and accepted:

 

/s/ Mayo A. Shattuck III

 

Date:

  December 18, 2005

Mayo A. Shattuck, III

 

 

 

 

Acknowledged by:

Constellation Energy Group, Inc.

Board of Directors

 

/s/ Robert J. Lawless

 

By:

Robert J. Lawless

 

Chairperson of the

 

Compensation Committee

 

8

--------------------------------------------------------------------------------


 

Certain Defined Terms

 

The following defined terms used in the Letter Agreement but not defined therein
will have the meanings set forth below.

 

1.  “Disability” means that you have been determined to be eligible for
long-term disability benefits under the long-term disability plan sponsored by
the Company applicable to you.

 

2.  “Good Reason” means, without your express consent, the occurrence after the
Effective Date of any one or more of the following:

 

(a)                                  Prior to the first anniversary of the
Effective Date, you are relieved of or otherwise lose management
responsibilities for the competitive energy businesses or of assisting the CEO
in determining the strategy of the Company, other than in connection with the
transition of such responsibilities to new management or you are removed as (or
not elected or appointed) Chairman of the Board or are removed as (or not
elected or appointed) a Director of the Company; or

 

(b)                                 After the first anniversary of the Effective
Date, you are removed as (or not elected or appointed) Chairman of the Board or
are removed as (or not elected or appointed) a Director of the Company; or

 

(c)                                  At any time, the Company fails to provide
you with LTIP opportunity or perquisites and benefits that are at least as
favorable as those provided to the CEO; or

 

(d)                                 At any time, the Company fails to provide
you with the base salary and bonus described in the Letter Agreement; or

 

(e)                                  Breach by the Company of any of the
provisions of the Letter Agreement or your Change in Control Agreement (as
modified by the Letter Agreement).

 

Your right to terminate employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness.  Your continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein; provided, however, a termination
of employment by you for Good Reason for purposes of this Letter Agreement shall
be effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Letter Agreement on which you relied.  Unless the parties
agree otherwise, a termination of employment by you for Good Reason shall be
effective on the thirtieth (30th) day following the date when the Notice of
Termination for Good Reason is given, unless the notice sets forth a later date
(which date shall in no event be later than sixty (60) days after the notice is
given); provided, however, that no event described hereunder shall constitute
Good Reason if such event is a result of an isolated, insubstantial and
inadvertent action that is not taken in bad faith and that is remedied by the
Company within ten (10) days after receipt of the Notice of Termination for Good
Reason by the

 

--------------------------------------------------------------------------------


 

Company from you.  If the Company disputes the existence of Good Reason, the
burden of proof is on the Company to establish that Good Reason does not exist. 
If you continue to provide services to the Company after one of the events
giving rise to Good Reason has occurred, it will be in no way considered a
waiver of your right to terminate your employment at any time for Good Reason in
connection with such event.

 

2

--------------------------------------------------------------------------------